The decision of the Board of Tax Appeals is affirmed.
Section 2, Article XII of the Constitution, provides that "* * * general laws may be passed to exempt * * * public school houses, houses used exclusively for public worship, institutions used exclusively for charitable purposes * * *."
Section 5349, General Code, provides that "* * * houses used exclusively for public worship * * * shall be exempt from taxation. * * *"
Section 5353, General Code, likewise exempts "real * * * property belonging to institutions used exclusively for charitable purposes."
The real property sought to be exempted in the present proceeding is not used exclusively for public worship or does not belong to an institution used exclusively for a charitable purpose. See Society of Precious Blood v. Board of Tax Appeals,ante, 62; Watterson v. Halliday, Aud., supra; Gerke, Treas., v.Purcell, supra.
Taxing authorities are not authorized to split the listing of a separate parcel of real property owned by a single charitable institution so as to tax a portion *Page 426 
and exempt the rest of the property from taxation. WelfareFederation of Cleveland v. Glander, Tax Commr., supra.
Decision affirmed.
WEYGANDT, C.J., TURNER, MATTHIAS, HART, ZIMMERMAN, SOHNGEN and STEWART, JJ., concur.